Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a presentation box and greeting card combination, classified in B65D5/422.
II. Claims 18-20, drawn to a method of using a presentation box, classified in B65D2203/12.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the presentation box may be used without any use of a catalog to select a theme of the presentation box.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Hrina on January 4, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 18-20 have withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. In claim 1, lines 1-2, “A presentation box comprising: a box” is double recitation of the “box” structure. In line 9, “the top having a first, a second, a third and a fourth edge” is indefinite in its relation to the already defined “top edge” of line 7, and appears to be double recitation of one of the edges. Is the top edge one of these edges, one to four? If these are four additional edges, why are they numbered one to four? In line 11, it is indefinite which antecedent is being defined as “and is moveable…”.
In claim 4, lines 1-2, “with a transparent or a translucent material” is indefinite, and should be --with a transparent material or a translucent material-- to be clear that two materials are being referenced. See also claim 5, line 1. In line 2, the group defined is a collection, so the “or” should be --and--. See also claim 16, line 2.  

	In claim 12, lines 1-2, “one of the greeting card or box” incongruent and should be --one of the greeting card and box--.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saye (5,575,384) in view of Schluger (8,232,087). Claims 1-8 1115are rejected under 35 U.S.C. 103 as being unpatentable over Stone (5,458,235) in view of Schluger (8,232,087). Saye and Stone each disclose a presentation box having a plurality of walls (defining 16 or defining the commemorative carrier; 32, 34, 36, 36; respectively), a In re Seid, 73 USPQ 431.
 	As to claims 2, 7 and 15, to provide the box and greeting card of either one of Saye and Stone with a related indicia and an image defining a theme in the manner of Schluger as claimed, as such a modification would predictably provide a thematic In re Seid, 73 USPQ 431.
As to claims 3-5, 11 and 16, Stone discloses the top (31) has an opening (at 22) covered by a transparent plastic. 
As to claim 6, Stone discloses the greeting card (14) covers the opening and conforms to the perimeter of the top. 
As to claim 8, Saye and Stone each disclose the greeting card attached to the top adjacent the joining edge.
As to claims 9 and 10, the box of Saye is partially comprised of a molded structure (see column 5, lines 30-46) and the greeting card is paper.  To comprise the box and greeting card of different paper materials would not appear to distinguish any new or unexpected result. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stone as applied to claim 11 above, and further in view of either one of Mayer et al. (2018/0072086) and Triolo (2009/0101527). Mayer et al. and Triolo each disclose a similar presentation box and greeting card wherein the box is constructed with a speaker and an illumination feature (see paragraph 0065; see Figure 4) to provide better description and viewing of the gift. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination of Stone with an additional speaker and an illumination feature in the . 
As to claim 13, Mayer et al. and Triolo further disclose the speaker and  illumination feature acting together to provide the expected simultaneous effects.  
As to claim 14, Mayer et al. and Triolo further disclose the pre-recorded message or song relating to the content of the combination box, which in the combination includes the greeting card.  
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stone as applied to claim 11 above, and further in view of Saye. The box of Saye is partially comprised of a molded structure (see column 5, lines 30-46) and the greeting card is paper.  To comprise the box and greeting card of Stone as modified above from different paper materials in the manner of Saye would not appear to distinguish any new or unexpected result. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG